UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6021


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

EDWARD GORE,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:04-cr-00657-JFA-4)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Gore, Appellant Pro Se.   Jimmie Ewing, Assistant United
States Attorney, Columbia, South Carolina, Christopher Todd
Hagins, SOUTH CAROLINA LAW ENFORCEMENT DIVISION, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward     Gore     appeals       the   district      court’s   order

granting the Government’s Federal Rule of Criminal Procedure 35

motion and granting his 18 U.S.C. § 3582(c) (2006) motion and

its subsequent order denying reconsideration.                    We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for the reasons stated by the district court.                    United States v.

Gore,   No.    0:04-cr-00657-JFA-4          (D.S.C.    Dec.   16,    2008).      We

dispense      with     oral     argument    because     the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                            2